Judge Roane
concurred, as to the judgment agreed to he entered. He said he thought it a very plain case.
Judge Freiiing
said it was the unanimous opinion of the Court, that the judgment of the Superior Court of Law, for Accomac County, be reverse».
*180“ Judgment of the Superior Court of Law, for Accomac u County, reversed, with costs; and ordered, that a mandamus be awarded to the Justices of the County Court “ of Accomac, commanding them to grant the prayer of the “ appellant’s petition for the removal of the suit into the “ Circuit Court of the United States, held in Richmond, “ upon his offering good and sufficient surety for his enter-‘e ing in such Court, on the first day of its session, copies “ of the process against him, and also for his there appear- “ ing, and entering special bail in the cause ; which surety “ it is the duty of the said County Court to accept, although “ the appellant himself may not be personally present”
(¡13a On the suggestion of Mr. Hay, that the effect of the above judgment might be lost if it were not certified before the rising of the Court, inasmuch as the County Court of Accomac might proceed to the trial of the cause, the clerk was directed to furnish a certificate instanter.